Citation Nr: 0519068	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for trench mouth (Vincent's 
stomatitis) for compensation purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran perfected a timely appeal of this 
determination to the Board.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in May 2005.  A transcript of that testimony 
has been associated with the record.

The Board notes that on June 14, 2005, this case was advanced 
on the docket by order of the undersigned Acting Veterans Law 
Judge, pursuant to 38 C.F.R. § 20.900(c) (2004).

In dental claims, the RO adjudicates the claim of service 
connection and the VA Medical Center (VAMC) adjudicates the 
claim for outpatient treatment.  As this matter stems from an 
adverse determination by the RO, the appeal is limited to the 
issue of service connection for trench mouth for compensation 
purposes.  Therefore, the issue of eligibility for VA 
outpatient treatment has not yet been addressed.  In 
addition, the veteran has also asserted at the hearing that 
he is entitled to payment of or reimbursement by the VA for 
medical expenses for dentures.  These issues are referred to 
the VAMC to take the necessary steps to fully develop and 
adjudicate them.


FINDINGS OF FACT

Under the laws administered by VA, trench mouth is not a 
disability for which VA disability compensation is payable.



CONCLUSION OF LAW

Trench mouth was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  Resolution of the issues 
discussed in this section rest upon a matter of law.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of these issues, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

II.  Governing Laws, Regulations and Legal Analysis 

The veteran's service medical records reflect that Teeth 1, 
16, 17, 29, and 32 were found to be missing on entrance 
examination in August 1943.  On discharge examination in 
January 1946, Teeth 1, 13, 16, 19, and 32 were noted to be 
missing.  The service medical records are negative for any 
treatment of trench mouth or insertion of bridgework.  As 
noted during the May 2005 Board hearing, in an April 1946 
rating decision, the RO granted service connection for Teeth 
9, 11, 30, and 32, for treatment purposes only.  See Public 
Laws 83-149, 83-428 (effective July 17, 1953, through June 
15, 1955); see also 38 C.F.R. §§ 3.104-08 (1956 Supp.)  The 
veteran underwent private dental examination and treatment 
starting in April 1947.  The dentist found no gingivitis, 
pyorrhea or teeth replacement by bridgework.  Teeth 9 and 30 
were found to be carious and filled, and the private dentist 
received VA reimbursement for the treatment.  

The veteran's private dentist, in a letter dated in March 
2003, stated that the veteran had his upper teeth and his 
lower molars removed and was fitted with dentures in service 
due to trench mouth.  Due to age and wear of the original 
dentures, he was fitted with replacement dentures.  

In statements and testimony, the veteran stated that he 
contracted trench mouth while serving aboard the USS Intrigue 
during service in 1945, and had to self administer penicillin 
to treat the condition.  He also essentially reported that he 
was granted service connection for four teeth shortly after 
separation from service.  He stated that subsequently, most 
of his remaining teeth had to be pulled and he had to be 
fitted with dentures 50 years ago.  The veteran contends that 
his in-service trench mouth and the service-connected teeth 
caused or contributed to his needing dentures, and therefore, 
he is entitled to service connection for trench mouth.  

The issue before the Board is whether the veteran should 
receive compensation for his trench mouth.  "Periodontal" 
is defined as "around a tooth."  Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) (Dorland's).  Trench mouth 
is also known as acute necrotizing ulcerative gingivitis or 
Vincent's stomatitis.  Dorland's at 1056, 1586.  
"Gingivitis" is defined as inflammation of the gingivae.  
Dorland's  at 691.  "Gingivae" is defined as the gums: the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted.  Dorland's at 690.  

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (2004).  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  See 38 C.F.R. § 3.381(b) (2004).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2004).  The veteran does not contend 
that he sustained any inservice trauma.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 3.381.  

The law is dispositive of the issue presented because trench 
mouth is not a disability for which compensation may be paid 
so the present claim must be denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this determination, which is required by law and 
thus leaves the Board with no discretion, the Board pauses to 
note that it does not wish in any way to diminish the 
veteran's decorated military service, and acknowledges the 
veteran's substantial personal sacrifices during World War 
II.


ORDER

The claim for service connection for trench mouth (Vincent's 
stomatitis) for compensation purposes is denied.  



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


